Citation Nr: 1521270	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right lower extremity disorder (claimed as right hip and leg numbness), to include as secondary to the service-connected scar status post nephropexy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1978 to November 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for PTSD.  During the pendency of the appeal, the Veteran moved and the current agency of original jurisdiction (AOJ) is Oakland, California.  A claim for service connection for PTSD was received in October 2006.  A claim for service connection for numbness in the right hip and leg was received in April 2008.

A December 2008 rating decision denied service connection for right hip and leg numbness and continued the denial of service connection for PTSD.  A November 2009 rating decision continued the denial of service connection for right hip and leg numbness and PTSD.

The most recent statement of the case, dated in July 2013, does not include review of VA treatment records dated from March 2013 to March 2014 that have been associated with the claims file.  The Board is reopening and granting service connection for PTSD, constituting a full grant of the benefit sought on appeal; therefore, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.  Further, the Board is remanding the issue of service connection for a right lower extremity disorder for additional development.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for a right lower extremity disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 



FINDINGS OF FACT

1.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.

2.  The Veteran has a current DSM-IV diagnosis of PTSD. 

3.  The currently diagnosed PTSD is related to a verified in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board grants service connection for PTSD, constituting a full grant of the benefit sought on appeal, and is remanding service connection for a right lower extremity disorder; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id.; Patton v. West, 12 Vet. App. 272, 278 (1999).

If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).  This evidence need not be contemporaneous with service.  In Menegassi, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) concluded that evidence from 2001 could be used to corroborate a claim that an assault occurred in 1984.  The Board may still weigh any such medical opinion evidence in context with other record evidence and the mere submission of a medical opinion does not preclude the Board from making a factual determination regarding the weight to be given to that opinion.  Menegassi, 638 F.3d at 1382 n.1; see also 67 Fed. Reg. at 10,330-31 (commenting that "VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected. If, however, VA finds that a doctor's diagnosis of PTSD due to a personal assault is . . . 'competent and credible' and there is no evidence to the contrary in the record, in all likelihood, such an opinion would constitute competent medical evidence.").

The Veteran contends that he has PTSD due to military sexual trauma in service.  Throughout the course of this appeal, the Veteran has contended that he was sexually assaulted by another male that he met at a night club during service, who drugged him.  See February 2007, December 2010, September 2011 written statements.

Initially, the Board finds the weight of the evidence is at least in equipoise as to whether the Veteran has a current DSM-IV diagnosis of PTSD.  VA treatment records dated throughout the appeal period note consistent diagnoses of PTSD.  The December 2011 VA examiner opined that the Veteran was malingering and manufacturing his PTSD symptoms.  In an April 2014 letter, the Veteran's VA psychologist reported that the Veteran was diagnosed with PTSD due to military sexual trauma.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current DSM-IV diagnosis of PTSD.

Next, the Board finds that the Veteran's claimed in-service stressor has been corroborated by credible supporting evidence.  VA treatment records dated throughout the course of the appeal note that the Veteran reported being sexually assaulted by a man after he was drugged at a bar.  See e.g., June 2008 and October 2010 VA treatment records.  The Veteran related the same stressor event at the December 2011 VA examination.  The Board finds that the Veteran's statements throughout the course of this appeal are consistent with his statements made during the December 2011 VA examination and those noted by the VA treatment records associated with the claims file.

Further, in a September 2008 written statement, the Veteran's mother reported that she had received a telephone call from the Veteran in 1979 or 1980 that he had been sexually assaulted.  The Veteran's mother reported that the Veteran had informed her at that time that he was assaulted by a fellow service member.  The Board finds that the reported in-service stressor of military sexual trauma has been corroborated.

The Veteran has a current DSM-IV diagnosis of PTSD.  The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed PTSD is related to military sexual trauma.  In an October 2009 letter, Dr. J.F. assessed that the Veteran experienced military sexual trauma during service and had repressed his memory by drinking alcohol, causing him to not disclose the military sexual trauma until achieving sobriety in 2009.    

In an April 2013 letter, a VA psychologist opined that the Veteran has PTSD due to military sexual trauma.  The VA psychologist indicated that he had known the Veteran for several years (as his individual therapist) and the Veteran consistently 

reported his experience of military sexual trauma.  The VA psychologist opined that the Veteran's PTSD is related to his history of military sexual trauma.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.


REMAND

Service Connection for a Right Lower Extremity Disorder

The Veteran was provided with a VA examination in September 2011 to assist in determining the nature and etiology of the claimed right lower extremity disorder.  The VA examiner indicated that the Veteran had idiopathic right leg and hip symptoms that had not been officially diagnosed, but were rather based on reported symptoms.  The VA examiner noted that the Veteran had incomplete paralysis of the right anterior crural (femoral) nerve and right external cutaneous nerve of the thigh.  The VA examiner opined that the right lower extremity disorder was less likely than not caused by the service-connected scar status post nephropexy because there were no documented sequelae of post-operative symptoms and the reported symptoms had been documented and evaluated for approximately 10 years.  The VA examiner noted that the scar is superficial and not anatomically located such that hip and leg symptoms would be expected.  

The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability encompasses the question of aggravation under 38 C.F.R. § 3.310 (2014).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  

Further, the September 2011 VA examiner indicated that the Veteran had idiopathic right leg and hip symptoms, but then opined that it was more likely that the Veteran's peripheral neuropathy symptoms were caused by chronic alcohol use.  An idiopathic disorder is "of unknown cause or spontaneous origin."  Dorland's Illustrated Medical Dictionary 925 (31st ed. 2007).  The diagnosis of an idiopathic right lower extremity disorder appears to be directly contradicted by the VA examiner's opinion that it was more likely that the peripheral neuropathy symptoms were caused by chronic alcohol use (a known cause).  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the right lower extremity disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the issue of service connection for a right lower extremity disorder is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the September 2011 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the claimed right lower extremity disorder, as secondary to the service-connected scar status post nephropexy.  The claims file should be provided to the examiner.  The VA examiner should offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right lower extremity disability was caused by the service-connected scar status post nephropexy?

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right lower extremity disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected scar status post nephropexy?

In rendering the requested opinions, the VA examiner should address the diagnosis of idiopathic right leg and hip symptoms and the opinion that the peripheral neuropathy symptoms were more likely caused by chronic alcohol use, rendered in the September 2011 VA examination report.

2.  Then, readjudicate the appeal.  If the issue remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


